Exhibit 10(p)

THE GILLETTE COMPANY SENIOR EXECUTIVE
FINANCIAL PLANNING PROGRAM
REVISED OCTOBER 2004

     
Eligibility
  Chairman/CEO of the Company and his/her direct reports who are generally
treated as United States employees for employment and benefit purposes.
 
   
Program Benefit
  Reimbursement by Company of financial counseling, estate planning, tax
preparation, retirement and other related financial planning services for the
participant and his/her spouse, domestic partner or dependent children.
 
   
Available Providers
  Any qualified tax, financial, legal or similar firm selected by participant.
 
   
Excluded Services
  Brokerage or other investment transaction fees; asset management fees;
insurance premiums; services for individuals other than participant, his/her
spouse or domestic partner and dependent children.
 
   
Maximum Benefit
  During employment: Chairman/CEO - $25,000/other participants - $11,000 of
reimbursements received in any calendar year.
 
   
 
  Following retirement under a Company-sponsored retirement plan: $6,000 of
reimbursements received in any calendar year, over the participant's life.
 
   
Tax Effects
  Program benefits received by participant will be includable in compensation.
Company will provide tax gross-up for Federal and State income taxes and FICA
Medicare tax.
 
   
Termination of Participation
  Last day of calendar year in which participant ceases to be an executive
officer of the Company, unless participant qualifies for retirement benefits
under this program.
 
   
Program Amendment and Termination
  At discretion of the Company, by action of the Compensation Committee of the
Board of Directors, without requirement of advance notice.
 
   
Effective Date
  July 1, 2003 (for the Chairman/CEO of the Company and his/her direct reports
in such positions on or after such date).